DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homerun Holdings Corporation U.S. 20140133019, in view of Bourilkov et al. U.S. 20120032631, in further view of Kumar U.S. 20180202224.

Claims 1, 8, 15, 22 (claim 1 is considered representative for purposes of itemization), Homerun discloses a rechargeable roller shade and/or roller screen system (to provide a motorized battery powered roller screen that improves upon the state of the art, para 0007; standard rechargeable D-cell Nickel Metal Hydride batteries have a rated maximum average voltage of approximately 1.2 volts... combinations are paired, para 0164; also see table in para 0065, 0080 [Nickel metal hydride/rechargeable batteries are used]) comprising: a movable panel that can be wound around a winding tube where the movable panel is a roller shade or a roller screen (motorized roller shade 20 includes a shade 22 [movable panel] and a motorized tube assembly 30, para 0068; FIGS. 4 and 5 depict isometric views of motorized tube assembly 30, according to one embodiment of the present invention. Motorized tube assembly 30 includes a shade tube 32, para 0069; also see Figs. 3 and 4); one or more end cap assemblies that couple to the winding tube (motorized roller shade 20 is mounted near the top portion of the window using mounting brackets 15 and 17, which also support fascia 12. In the latter embodiment, fascia end caps 14 and 16 attach to fascia 12 to conceal motorized roller shade 20, as well as mounting brackets 15 and 17., para 0067; also see Fig. 3); a tubular rechargeable battery [para. 0064, 0080 D-cell rechargeable batteries used which are cylindrical] and motor inserted in the winding tube [para 0068-0070]; a control system that includes a rechargeable battery and motor (motor/controller unit 40 and battery tube unit 80 [rechargeable battery, see para 0164, 0080] are located within an inner cavity defined by the inner surface of shade tube 32., para 0069; also see Figs. 4 and 5). 
Homerun does not disclose the system is an inductive rechargeable system; one more internal inductive charging connectors that couple to the control system and the rechargeable 
Bourilkov is in the field of chargers (Abstract) and teaches: an inductive rechargeable system (The charging pad 14 receives power from an external source (such as a wall outlet or a portable power source) via a port 20 and inductively transfers the power to rechargeable batteries, para 0015); and one more inductive charging connectors that couple to the control system and the rechargeable battery (Rechargeable batteries in the device 12 are charged from the charging pad 14 [inductive source] using a charging attachment 16 [inductive charging connector], para 0012; also see Fig. 1) that inductively couple to one or more inductive recharging sources to provide power to recharge the rechargeable battery (the charging pad 14 can include one or more coils 18 that serve as the primary coils in the inductive charging system. It should be noted that the coil 18 depicted in FIG. 1 is typically contained within the body of the charging pad. In general the coil 18 is embedded below the top surface of the charging pad 14. The coil 18 is powered by a power supply connected to the charging pad and the power is inductively transferred to the charging attachment 16 via coupling between the primary coil 18 and a secondary coil within the charging attachment 16, para 0016; also see Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify Homerun with the teaching of Bourilkov for the purpose of charging the rechargeable battery using a portable source without the necessity of a wired power source nearby (see Bourilkov, para 0001).

Kumar is in the field of battery powered roller shades (Abstract) and teaches: the end cap assemblies (Fig. 2, equivalently primary power source 202, which comprises rechargeable cells 204a-204n) include one or more inductive charging connectors [para 0036, Fig. 2, electrical connectors 106a, 106b electrically connect the inductive charging station 244 to the rechargeable batteries 204a-204n. Para 0037, 0057). 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the combination of Bourilkov and Homerun with the inductively charged station, as taught by Kumar, for the benefit of inductively charging the roller shade batteries in place.

Claims 2, 9, 16 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Homerun Holdings Corporation U.S. 20140133019, in view of Bourilkov et al. U.S. 20120032631, in further view of Kumar U.S. 20180202224, in further view of Apple, U.S. 20160190734.
Regarding Claims 2, 9, 16 and 23, modified Homerun fails to disclose where the inductive charging connectors are one or more magnetic, inductive connectors and the inductive recharging sources are one or more magnetic breakaway cables connected to one or more power sources. 
Apple is in the field of power adapters (Abstract) and teaches where the inductive charging connectors are one or more magnetic, inductive connectors (a magnetic connector 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the combination with the teaching of Apple for the purpose of maintaining the contacts in an electrically conductive relationship while avoiding damage during pulling of the contacts 9see Apple, Abstract and para 0038).

Claims 3, 10,17, and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Homerun Holdings Corporation U.S. 20140133019, in view of Bourilkov et al. U.S. 20120032631, in further view of Kumar U.S. 20180202224, in further view of Diab. U.S. 20080250255.
Regarding Claims 3, 10, 17 arid 24, modified Homerun fails to disclose where the inductive charging connectors are one or more PoE PD connectors and the inductive recharging sources are one or more PoE PSE devices. 
Diab is in the field of charging (Abstract) and teaches where the inductive charging connectors are one or more PoE PD connectors and the inductive recharging sources are one 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the combination with the teaching of Diab for the purpose of powering a battery having and unstable and/or rapidly changing power profile (see Diab, para 0005).

Claims 4, 11, 18, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homerun Holdings Corporation U.S. 20140133019, in view of Bourilkov et al. U.S. 20120032631, in further view of Kumar U.S. 20180202224, in further view of Innotron Co., Ltd. et al. WO 2004077550.
Regarding Claims 4, 11, 18 and 25, modified Homerun fails to disclose where the inductive charging connectors are one or more rectennas and the inductive recharging sources are one or more RF transmitters. 
Innotron is in the field of wireless battery charging (Abstract) and teaches where the inductive charging connectors are one or more rectennas and the inductive recharging sources are one or more RF transmitters (the array rectenna receives the high frequency emitted from the array antenna of the transmitte [inductive recharging source], and the high frequency is rectified and filtered to maintain a constant voltage to be supplied to connectors of battery electrodes, page 4, lines 10-13; the array antenna 24 built in the mobile terminal 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the combination with the teaching of Innotron for the purpose of maintaining a constant voltage to be supplied to the battery (see Innotron, page 4, lines 12-13).

Claims 5, 12, 19, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homerun Holdings Corporation U.S. 20140133019, in view of Bourilkov et al. U.S. 20120032631, in further view of Kumar U.S. 20180202224, in further view of Sandia Corporation U.S. 20160260755.
Regarding Claim 5, 12, 19 and 26, modified Homerun fails to disclose where the inductive charging connectors are one or more nantennas and the inductive recharging sources are one or more optical transmitters. 
Sandia is in the field of powering (Abstract) and teaches where the inductive charging connectors are one or more nantennas and the inductive recharging sources are one or more optical transmitters (the rectenna 100 is configured to convert infrared (IR) radiation into direct current (DC) electrical energy. The rectenna lOOcomprises a nanoantenna 102, para 0016; The nanoantenna 102 is excited by IR radiation emitted from the IR radiation source [optical transmitter], para 0019). 
.

Claims 6, 7, 13, 14, 20, 21, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homerun Holdings Corporation U.S. 20140133019, in view of Bourilkov et al. U.S. 20120032631, in further view of Kumar U.S. 20180202224, in further view of Zon U.S. 201500374083.
Regarding Claims 6, 13, 20 and 27, modified Homerun fails to disclose where the inductive charging connectors are one or more solar cells and the inductive recharging source is solar power. 
Zon is in the field of charging devices (Abstract) and teaches where the inductive charging connectors are one or more solar cells and the inductive recharging source is solar power (A wireless charging port, such as inductive charging pad 405, is electrically connected to the umbrella and is configured to use electrical energy received from the umbrella' solar panels to inductively charge at least one portable electronic device 107 placed on the wireless charging port, para 0084). 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the combination with the teaching of Zon for the purpose of obtaining a self-sustained system, capable of charging electronic devices in locations away from electrical outlets (see Zon, para 0006).

Zon teaches where the inductive rechargeable system can act as a power source to another inductive rechargeable system (A wireless charging port, such as inductive charging pad 405, may be electrically connected to battery housing 147 to receive electrical energy from the battery housing's rechargeable battery [first inductive rechargeable system], para 0085; A wireless charging port, such as inductive charging pad 405, is electrically connected to the umbrella and is configured to use electrical energy received from the umbrella' solar panels to inductively charge at least one portable electronic device 107 [second rechargeable system charged from first rechargeable system/battery] placed on the wireless charging port para 0084). 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the combination with the teaching of Zon for the purpose of charging many systems at the same time using the stored power (see Zon, para 0137).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859